Exhibit (b) Japan Smaller Capitalization Fund, Inc. Worldwide Plaza 309 West 49th Street New York, New York 10019 Telephone (800) 833-0018 Certification Pursuant to Section 906 of the Sarbanes Oxley Act I, Yutaka Itabashi, certify that: 1.The Form N-CSR of Japan Smaller Capitalization Fund, Inc.(the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Japan Smaller Capitalization Fund, Inc. Date: 10/29/14 /s/ Yutaka Itabashi Yutaka Itabashi President and PrincipalExecutive Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Japan Smaller Capitalization Fund, Inc. and will be retained by Japan Smaller Capitalization Fund, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Japan Smaller Capitalization Fund, Inc. Worldwide Plaza 309 West 49th Street New York, New York 10019 Telephone (800) 833-0018 Certification Pursuant to Section 906 of the Sarbanes Oxley Act I, Amy J. Marose, certify that: 1.The Form N-CSR of Japan Smaller Capitalization Fund, Inc. (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Japan Smaller Capitalization Fund, Inc. Date: 10/29/14 /s/ Amy J. Marose Amy J. Marose Treasurer and Principal Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Japan Smaller Capitalization Fund, Inc. and will be retained by Japan Smaller Capitalization Fund, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
